DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) Form PTO-1449, filed 12/28/21 and 10/28/22.
The Examiner would like to note the latest Information Disclosure Statement (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, the applicant should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Claim Objections
Claims 39-41 & 44-46 are objected to because of the following informalities: Said claims recite “the method” in their respective line 1; however, the independent claims they depend from, are product/device claims. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,139,637 (McLaurin et al.). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 38, McLaurin teaches in claims 1 and 15, an integrated multi-wavelength light emitting device, the device comprising: at least one of a first plurality of epitaxial dice, a second plurality of epitaxial dice, and a third plurality of epitaxial dice transferred, respectively, from a first substrate, a second substrate, and a third substrate to a carrier wafer by subjecting a release region to an energy source, separating from each of the first substrate, the second substrate, and the third substrate each of the first epitaxial dice, the second epitaxial dice, and the third epitaxial dice that is being transferred, and selectively bonding to the carrier wafer each of the first epitaxial dice, the second epitaxial dice, and the third epitaxial dice that is being transferred; and wherein the transferred first epitaxial dice, the second epitaxial dice, and the third epitaxial dice on the carrier wafer are processed to form an RGB emitting devices capable of emitting a red wavelength, a green wavelength, and a blue wavelength.
Claims 39-42 are rejected for being dependent on claim 38.

Claims 43-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,139,637 (McLaurin et al.) in view of Raring et al. (US PUB. 2011/0064102). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 43, McLaurin teaches in claims 1 & 15, a system comprising: an integrated multi-wavelength light emitting device; a power source electrically coupled to the integrated multi-wavelength light emitting device, the multi-wavelength light emitting device comprising: at least one of a first plurality of epitaxial dice, a second plurality of epitaxial dice, and a third plurality of epitaxial dice transferred, respectively, from a first substrate, a second substrate, and a third substrate to a carrier wafer by subjecting a release region to an energy source, separating from each of the first substrate, the second substrate, and the third substrate each of the first epitaxial dice, the second epitaxial dice, and the third epitaxial dice that is being transferred, and selectively bonding to the carrier wafer each of the first epitaxial dice, the second epitaxial dice, and the third epitaxial dice that is being transferred; and wherein the transferred first epitaxial dice, the second epitaxial dice, and the third epitaxial dice on the carrier wafer are processed to form RGB emitting devices capable of emitting a red wavelength, a green wavelength, and a blue wavelength. 
McLaurin is silent on a package configured to enclose the integrated multi-wavelength light emitting device; and an application configured with the integrated multi-wavelength light emitting device. The Examiner understands that said claim features would have been obvious and within the ordinary skill in the art. For instance, Raring teaches a package configured to enclose the integrated multi-wavelength light emitting device [0114 & 0116]; and an application configured with the integrated multi-wavelength light emitting device [0115]). As such, said claim features would have been obvious and within the ordinary skill in the art.
Claims 44-46 are rejected for being dependent on claim 43.

Claims 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,749,315 (McLaurin et al.). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 38, McLaurin teaches in claims 1 and 16, an integrated multi-wavelength light emitting device, the device comprising: at least one of a first plurality of epitaxial dice, a second plurality of epitaxial dice, and a third plurality of epitaxial dice transferred, respectively, from a first substrate, a second substrate, and a third substrate to a carrier wafer by subjecting a release region to an energy source, separating from each of the first substrate, the second substrate, and the third substrate each of the first epitaxial dice, the second epitaxial dice, and the third epitaxial dice that is being transferred, and selectively bonding to the carrier wafer each of the first epitaxial dice, the second epitaxial dice, and the third epitaxial dice that is being transferred; and wherein the transferred first epitaxial dice, the second epitaxial dice, and the third epitaxial dice on the carrier wafer are processed to form an RGB emitting devices capable of emitting a red wavelength, a green wavelength, and a blue wavelength.
Claims 39-42 are rejected for being dependent on claim 38.

Claims 43-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,749,315 (McLaurin et al.) in view of Raring et al. (US PUB. 2011/0064102). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 43, McLaurin teaches in claims 1 & 16, a system comprising: an integrated multi-wavelength light emitting device; a power source electrically coupled to the integrated multi-wavelength light emitting device, the multi-wavelength light emitting device comprising: at least one of a first plurality of epitaxial dice, a second plurality of epitaxial dice, and a third plurality of epitaxial dice transferred, respectively, from a first substrate, a second substrate, and a third substrate to a carrier wafer by subjecting a release region to an energy source, separating from each of the first substrate, the second substrate, and the third substrate each of the first epitaxial dice, the second epitaxial dice, and the third epitaxial dice that is being transferred, and selectively bonding to the carrier wafer each of the first epitaxial dice, the second epitaxial dice, and the third epitaxial dice that is being transferred; and wherein the transferred first epitaxial dice, the second epitaxial dice, and the third epitaxial dice on the carrier wafer are processed to form RGB emitting devices capable of emitting a red wavelength, a green wavelength, and a blue wavelength. 
McLaurin is silent on a package configured to enclose the integrated multi-wavelength light emitting device; and an application configured with the integrated multi-wavelength light emitting device. The Examiner understands that said claim features would have been obvious and within the ordinary skill in the art. For instance, Raring teaches a package configured to enclose the integrated multi-wavelength light emitting device [0114 & 0116]; and an application configured with the integrated multi-wavelength light emitting device [0115]). As such, said claim features would have been obvious and within the ordinary skill in the art.
Claims 44-46 are rejected for being dependent on claim 43.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894